[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-2565

                    ISRAEL FALCON-CARTAGENA,

                     Plaintiff, Appellant,

                               v.

                COMMISSIONER OF SOCIAL SECURITY,

                      Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

      [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                             Before

                       Boudin, Chief Judge,
              Torruella and Lipez, Circuit Judges.




     Melba N. Rivera-Camacho on brief for appellant.
     Guillermo Gil, United States Attorney, Camille Velez-Rive,
Assistant U.S. Attorney, and Robert J. Triba, Regional Chief
Counsel, Social Security Administration, on brief for appellee.




                        October 11, 2001
            Per    Curiam.    Claimant      Israel    Falcon-Cartagena

appeals from a decision of the district court upholding the

Commissioner's denial of disability and disability insurance

benefits under the Social Security Act.               After carefully

reviewing    the    briefs   and   record    below,    we   affirm   the

Commissioner's decision.

            The issues on appeal center around two questions:

(1) whether, as of September 30, 1997, the date he was last

insured, claimant had the exertional capability to perform

sedentary work, and (2) whether the ALJ's reliance on the

Medical-Vocational Guidelines (the "Grid"), 20 C.F.R. Part

404, Subpart P, Appendix 2, was improper in light of his

finding     that      claimant      suffered     from       significant

nonexertional limitations.         Claimant also contends that the

ALJ improperly discounted his subjective complaints of pain.




I.          Exertional Limitations

            We conclude that there was ample support in the

record for the ALJ's assessment of appellant's exertional

capabilities.        Although      claimant's   treating      physician

concluded that he was disabled, that is an issue reserved

for the Commissioner.        20 C.F.R. § 404.1527(e)(1); Irlanda
 Ortiz v. Secretary of Health and Human Services, 955 F.2d
765, 769 (1st Cir. 1991); Rodriguez v. Secretary of Health

 and Human Services, 647 F.2d 218, 222 (1st Cir. 1981).

 Moreover, the treating doctor's opinion was inconsistent

 with other evidence in the record including treatment notes

 and    evaluations   performed        by    both   examining     and    non-

 examining physicians, and the record as a whole was adequate

 to support the findings.1            Ward v. Commissioner of Social

 Security, 211 F.3d 652, 655 (1st Cir. 2000); Rodriguez, 647
F.2d at 222.

            The   same    can    be   said    for   the   ALJ's   findings

 concerning the appellant's subjective complaints of pain.

 Although claimant suffered from "a clinically determinable

 medical impairment" -- tenosynovitis and myositis -- "that

 can reasonably be expected to produce the pain alleged,"

 Avery v. Secretary of Health and Human Services, 797 F.2d
19, 21 (1st Cir. 1986), there was also evidence to the

 contrary, and the ALJ personally observed claimant at the

 hearing.     "[W]e      pay    particular     attention    to    an    ALJ's



    1For the same reason, we reject claimant's contention that
the ALJ erred in failing to give controlling weight to his
treating physician's opinion. See 20 C.F.R. § 404.1527(d)(2);
Rodriguez Pagan v. Secretary of Health and Human Services, 819
F.2d 1, 3 (1st Cir. 1987); Lizotte v. Secretary of Health and
Human Services, 654 F.2d 127, 130 (1st Cir. 1981).

                                      -3-
evaluation      of    complaints         of    pain     in      light       of    their

subjective nature."          Ortiz v. Secretary of Health and Human

Services, 890 F.2d 520, 523 (1st Cir. 1989) (citations and

internal quotations omitted).



II.       Nonexertional Limitations

          Claimant's nonexertional impairments present only

a   slightly    closer       question.          Where       a    claimant        has     a

nonexertional impairment in addition to an exertional limit,

the   decision        to   rely     on        the    Grid       to     sustain         the

Commissioner's burden of proof depends upon whether the

claimant's nonexertional impairments significantly affects

his   ability    to    perform      the       full   range      of     jobs      at    the

relevant exertional level.           See Rose v. Shalala, 34 F.3d 13,

19 (1st Cir. 1994); Heggarty v. Sullivan, 947 F.2d 990, 996

(1st Cir. 1991); Ortiz, 890 F.2d at 524.

          Here,        the    ALJ     found          that       claimant         had     a

"significant"         nonexertional           limitations            that     made      it

"impossible for him to perform tasks requiring constant

overhead reaching and engage in complex, non routine and

skilled tasks."        However, the ALJ determined that claimant's

capacity for the full range of (unskilled) sedentary work

was not significantly compromised, and, using Rule 201.23 of


                                      -4-
the Grid as a "framework," concluded that claimant was not

disabled.        Because   the    ALJ       reached    this   determination

without taking any vocational testimony, he is deemed to

have relied exclusively on the Grid to show that jobs that

claimant could perform existed in the national economy.                    See

Ortiz, 890 F.2d at 524 n.4.

            A.     Mental Restriction

            The relevant medical evidence shows that claimant

suffered    from    "slight"     or   "mild"     major    depression,      and

exhibited    symptoms       of    nervousness,          anxiety,     somatic

difficulties, chest pain, and hypertension.                     Claimant's

treating physician noted that he frequently had trouble

understanding instructions.             A treating psychiatrist and a

consulting psychiatrist evaluated claimant and reported that

claimant    had a relatively normal mental status except for

a depressed mood, poor concentration, poor recent memory,

and   diminished     judgment     and       insight.     Psychiatric       RFC

assessments and Psychiatric Review Technique Forms ("PRTF")

rated claimant as moderately limited in his activities of

daily   living       and   in    several       work-related        areas    of

functioning, but only slightly or not significantly limited

in all other areas of functioning.




                                      -5-
             In his decision, the ALJ expressly adopted the

opinions of the psychiatrists who rated claimant's abilities

to do work-related activities.             To the extent claimant's

treating physician's opinion that claimant was unable to

work is inconsistent with those reports, we note that the

treating doctor is not a psychiatrist and that, in any case,

her opinion on the ultimate issue of disability is not

controlling.     20 C.F.R. § 404.1527(e)(1); Irlanda Ortiz, 955
F.2d at 769; Rodriguez, 647 F.2d at 222.             Accordingly, we

think that the ALJ was justified in relying on the expert

medical      opinions   of   the   state    psychiatrists,    and    his

decision demonstrates that he gave due consideration to the

effect of claimant's mental impairment on his capacity for

unskilled work.         Further, since the RFC and PRTF reports

indicate that claimant was at the most moderately limited in

areas   of    functioning     required     for   unskilled   work,    we

conclude that they adequately substantiate the ALJ's finding

that claimant's mental impairment did not affect, more than

marginally, the relevant occupational base.



             B. Reaching Restriction

             Finally, with respect to claimant's limitation on

reaching, we recognize that, since reaching is an activity


                                   -6-
required      in       almost    all     unskilled    jobs,        significant

limitations on reaching may eliminate a large number of

occupations        a    person   could    otherwise      do.       See   Social

Security Ruling 85-15, Titles II and XVI--Capability to do

Other Work--The Medical-Vocational Rules as a Framework for

Evaluating Solely Nonexertional Impairments (S.S.A. 1985),

available in 1985 WL 56857.              In this case, the ALJ did not

find   that        claimant's     overall        ability    to     reach   was

significantly affected.                Rather, the ALJ concluded that

claimant   was         unable    to    perform    only     tasks    requiring

"constant overhead reaching with the left arm."                     Since this

specific ability is only a narrow subset of the full range

of reaching, and the evidence as a whole does not suggest

that the ALJ's characterization of claimant's limitation was

understated,           we think the ALJ was justified in concluding

that claimant's reaching restriction had only a marginal

effect on the relevant occupational base.                  Accordingly, the

ALJ's use of the Grid was proper and no further vocational

evidence was required.

           Affirmed.         Loc. R. 27(c).




                                        -7-